 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PAUL S. KUBE
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                CASE NO. 6:19-mj-00060-JDP
                                         )
11                     Plaintiff,        )                REQUEST FOR MODIFICATION OF
                                         )                THE PRETRIAL RELEASE CONDITION
12                                       )                OF THE LOCATION MONITORING
     vs.                                 )                COMPONENT FOR WORK RELEASE;
13                                       )                AND ORDER THEREON
                                         )
14   PAUL S. KUBE,                       )
                                         )
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18          Defendant PAUL S. KUBE, by and through his Attorney of Record, CAROL MOSES,

19   hereby requests a Pretrial Release Modification that allows the removal of the location monitoring

20   component of Mr. Kube’s Pretrial Release Conditions so that he may be placed on Work Release
21   Jail Time in Wenatchee, Washington to serve his sentence on a separate matter. Assistant United

22   States Attorney Jeffrey Spivak is aware of this request and has no objection.

23          On September 10, 2019, Mr. Kube was released from custody with release conditions. He

24   was given a curfew restricting him to his residence every day from 8:00 PM to 6:00 AM with a

25   location monitoring ankle device.

26          At the time of the Yosemite Arrest, Mr. Kube was on a deferred prosecution for a driving
27   under the influence of alcohol charge, RCW 46.61.502, in Douglas County, Washington.

28          The deferment was revoked and Mr. Kube will serve 51 days (34 days good time) on a



     1
 1   Work Release Program during which he will live at the Chelan County Jail, whose address is 401

 2   Washington Street, Wenatchee, WA 98801 and whose phone number is (509) 667-6462.

 3          As a condition of Mr. Kube’s Pretrial Release on the Yosemite matter, Mr. Kube was

 4   ordered to participate in location monitoring, and as such, wears an electronic monitoring device.

 5          While Mr. Kube is in the Work Release Program for the State of Washington, he will

 6   wear a location monitoring device placed on him by the State of Washington.

 7          It is the opinion of the Eastern District of Washington Pretrial Services Officer, Stephen

 8   Krous, and Frank Guerrero, Pretrial Services Officer monitoring Mr. Kube in the Eastern District

 9   of California, that during the time Mr. Kube is in the Work Release Program, the location

10   monitoring device for the federal offense be removed, with the understanding that once the Work

11   Release Program is completed, the federal electronic monitoring device will be reactivated.

12          Officer Guerrero reports that Mr. Kube has managed to remain in full compliance with all

13   that has been asked of him and is in complete support of this modification request.

14          The proposed modification of the location monitoring component of the Pretrial Release

15   Conditions for Mr. Kube is FROM:

16   CERFEW: You must remain inside your residence every day from 8:00 PM to 6:00 AM, or as

17   adjusted by the Pretrial Services Officer for medical, religious services, employment or court

18   ordered obligations

19   TO:

20   During the time you are in the Work Release Program in Wenatchee, WA, the location
21   monitoring device for the federal offense be removed, with the understanding that once the Work

22   Release Program is completed, the federal electronic monitoring device will be reactivated.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///



     2
 1            All other terms and conditions of Pretrial Release not in conflict with this proposed order

 2   will stay in the same force and effect.

 3

 4

 5   Dated: October 16, 2019                               /s/Carol Ann Moses
                                                           CAROL ANN MOSES
 6                                                         Attorney for Defendant
 7                                                         PAUL S. KUBE

 8

 9                                             ORDER

10            The Court accepts the above Proposed Order and adopts its terms as the Order of this

11   Court in case no. 6:19-mj-00060-JDP. Accordingly, Mr. Kube’s conditions of Pretrial Release are

12   modified as follows:

13
                 1. Conditions of Release for Mr. Kube are hereby modified as to the location
14                  monitoring component to reflect that Mr. Kube is now on WORK RELEASE in
                    Wenatchee, Washington at the Chelan County Jail, whose address is 401
15                  Washington Street, Wenatchee, WA 98801 and whose phone number is (509) 667-
                    6462 and is ordered as follows:
16

17                           During the time you are in the Work Release Program in Wenatchee, WA,
                             the location monitoring device for the federal offense be removed, with the
18                           understanding that once the Work Release Program is completed, the
                             federal electronic monitoring device will be reactivated.
19
                 2. All other Pretrial Conditions of Release will remain in full force and effect.
20
21
     IT IS SO ORDERED.
22

23
     Dated:     October 16, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28



     3
